August 13, 2015


                       CAUSE NO: 03-14-00665-CV

DRAKE                             §    THIRD COURT OF APPEALS
                                  §
                   Appellant      §
VS                                §
                                 §
KASTL ET AL                      §§    AUSTIN, TEXAS

                   Defendants

      APPELLANT'S MOTION TO RECUSE AND DISQUALIFY
      JUSTICES JEFF ROSE. DAVID PURYEAR. AND MELISSA
     GOODWIN AND REQUESTS FOR RECONSIDERATION FOR
     ORAL ARGUMENTS IN THE ABOVE NUMBERED APPEAL



TO HONORABLE SAID JUSTICES:


      COMES NOW, Appellant, Eric Drake and respectfully requests that

Justices Jeff Rose, David Puryear, and Melissa Goodwin of this Court,

recuse themselves from the above causes.


       1.    Appellant files this motion at least ten days before this case is

set for an oral argument, decision on submission, or a hearing of any kind.

      2.     It is Appellant's opinion that he cannot obtain a fair and non-

partial judgment or hearing from Justices Jeff Rose. At one time he was an

assistant Attorney General. The majority of the assistant Attorney Generals

has been corrupt that the Plaintiff has had any dealings with in the past. Thus




                                                                                   /
the Plaintiff does not believe he can trust Justice Rose not to be bias towards

him, because an attorney general has committed a felony crime in declaring

the Plaintiffas a vexatious litigantconnection with the above appeal.

      3.     Plaintiff also objects to and recuses Justice Melissa Goodwin,

because the Plaintiff pled in his brief about the corruption in the Travis

County District court. Plaintiff believes that it is reasonable that Justice

Goodwin have white friend judges who are presiding at the Travis County

civil district court—thus, she may be reasonably bias towards the Plaintiff.

      4.     Finally, the Plaintiff also objects to and recuses Justice David

Puryear, because he at one time was an assistant Attorney General and it

would be reasonable that he would be bias towards the Plaintiff, and because

an attorney general has committed a felony crime in declaring the Plaintiff

as a vexatious litigant. The Plaintiff objects to these judges having any part

in the above entitled, styled, and numbered cause of action..

       5.    The due process clauses of both the Texas and the United States

Constitutions guarantee a party an impartial and disinterested tribunal in

civil cases. Metzger v. Sebek, 892 S.W.2d 20, 37-38.

      6.     Appellant see's no possible chance in having a fair opportunity

to have his cases reviewed by the justices named herein on an impartial
basis. The Court has denied oral arguments and the Plaintiff objects and

requests for it to reconsider. Plaintiff believes that the Court has denied oral

arguments because of the Appellant's race, African-American and because

he is not a lawyer.

      7.     Therefore, Justices Jeff Rose, Justice Melissa Goodwin, and

Justice David Puryear should be recused from hearing or acting on any parts

of the above causes of actions, because of the possibility of impartiality is

highly improbable. Appellant does not believe he is capable of obtaining a

fair judgment from any of the justices listed herein. In re M.C.M., 57 S.w.3d

27,33 (Tex. App—Houston [1st Dist] 2001, pet. Denied).

      8.     In addition, Appellant will be deprived of a fair trial in violation

of the due process clauses of both the state and federal constitutional rights

because Justices Jeff Rose, Justice Melissa Goodwin, and Justice David

Puryear impartiality might reasonably be questioned. Woodruffv. Wright, 51
S.W.3d 727, 735-36 (Tex. App.-Texarkana 2001).

      9.     The inquiry the court must make is whether a reasonable

member of the public, knowing all the facts in the public domain, would

have a reasonable doubt that Jeff Rose, Justice Melissa Goodwin, and Justice

David Puryear is actually impartial. Sears v. Olivarez, 28 S.W.3d 611, 613.
      10.    Appellant wishes to disqualify those justices who he has named

in the motion to recuse and further litigation will be filed against them.

      11.    Therefore, Appellant Eric Drake respectfully requests that

Justices Jeff Rose, Justice Melissa Goodwin, and Justice David Puryear be

recused from this appeal and disqualify themselves from the above entitled,

numbered and styled causes of actions.


                                              Respectfully submitted,




                                              Eric Drake
                                              PO Box 833688
                                              Richardson, Texas 75083
                                              214-477-9288



                      CERTIFICATION OF SERVICE


      I HEREBY certify that a true and correct copy of the foregoing

document has been delivered to the opposing attorneys of record via US

Mail orHand Delivered on this the        /^>-qay ofAugust 2015.




                                        Eric Drake
                                       VERIFICATION



   STATE OF TEXAS


   COUNTY OF DALLAS


          BEFORE ME, the undersigned Notary Public personally appeared, Eric Drake

   pro se, who being by me duly sworn upon oath deposed and said that he is the Petitioner

   in the above entitled and numbered cause; that he has read the above and foregoing

   motion; and that every statement contained herein is within his personal knowledge, true

   and correct.




                                         Eric Drake




          Subscribed and sworn to before me on th&_2              day of August, 2015, to

   certify which witness and official seal.



AAdkAi            *,*> +


           GENETTE WHEELER
          My Commission Expires                       \am±j^             r>l
            February 25.2018              NOTARY PUBLIC IN AND FOR THE
**m^*m                                    STATE OF TEXAS




   My Commission Expires:,        j^. as, v>i r
                  CERTIFICATION OF CONFERENCE



      Appellant attempted to conference with counsel representing the

Appellee regarding this motion. However, the Appellees counsel has been

constantly ignorant and will not respond to the Appellant's requests to

conference on account of his race, African-American or black.




                                     Eric Drake